Citation Nr: 1617672	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, adjustment disorder and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to October 1981 with subsequent service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic claims file.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD due to a military sexual trauma (MST).  More specifically, the Veteran asserts that he was sexually abused by a commanding officer in July 1979.  The Veteran testified at his video hearing that after the MST he was too ashamed to tell anyone about it.  The Veteran testified that he denied anything was wrong for years after the incident until approximately 2009 when his girlfriend's daughter who was 6 years old at the time, was molested by her uncle.  When that happened, the Veteran realized that he needed help and that he had been suppressing his feelings for years.  He described being angry and using drugs and alcohol to avoid facing having to deal with the reality of what happened to him.  See Hearing Transcript, pp. 5-6.  The Veteran sincerely believes that his psychiatric disorder began as a result of the in-service MST.  

At a VA examination in December 2013, the Veteran was diagnosed with adjustment disorder with anxiety, but not PTSD, even though the examiner also opined that the Veteran's military records suggested potential markers which were, at least as likely as not, supportive of the Veteran's claimed in-service MST.  These markers include a September 1979 Court Martial for absent without leave (AWOL) from August 1, 1979 to August 30, 1979 and for wrongful use of marijuana on July 27, 1979.  He also received an Article 15 for disrespecting his non-commissioned officer in October 1979, and failed to go to a prescribed place of duty in November 1979.  His service treatment records show that he presented for medical treatment with urethral discharge in October 1978 and April 1980.  He subsequently had additional periods of AWOL between August 1982 and October 1982.  

The examiner opined, however, that the Veteran's adjustment disorder with anxiety was not related service, and was likely related to recent and persisting psychosocial stressors beginning around 2009.  The examiner reasoned that while the claimed MST stressor was adequate to support a diagnosis of PTSD, the examiner noted that the Veteran was without symptoms until recent years and felt that the Veteran did not meet the criteria for PTSD due to a lack of symptoms meeting criteria for persistent avoidance, negative alterations in cognition/mood, and marked alterations in arousal and reactivity that are attributable to the stressor.  

In essence, the examiner opined against a finding of a link between the Veteran's psychiatric disorder and the in-service MST because there was a gap in time between when the stressor (MST) occurred (1979), and when the Veteran's symptoms arose (2009); and, because there were other circumstances which occurred in 2009 which more likely resulted in the onset of symptoms.  The Veteran has always maintained, however, that he used alcohol and drugs to suppress his symptoms and was too ashamed to tell anyone what happened until the incident in 2009 involving a sexual assault on a young girl with whom he was close.  

While the VA examiner recorded the Veteran's self-reported history in this regard, the examiner did not address the Veteran's contentions of a delay in seeking treatment because he was using alcohol and drugs to suppress his emotions.  Further, the examiner indicated that the Veteran did not meet the PTSD criteria for persistent avoidance, negative altercations in cognition/mood, and marked alterations in arousal and reactivity attributable to the stressor, even though the Veteran reported that he used alcohol and drugs as an avoidance tactic and his first emotional reaction/arousal in relation to the MST/stressor came when a young girl close to him was sexually assaulted in 2009.  

In summary, the record supports a finding that an in-service MST occurred, and the Board finds credible the Veteran's hearing testimony that he self-medicated with alcohol and drugs because he was too ashamed to tell anyone what happened to him until his symptoms were triggered by a similar event that happened to someone close to him.  Based on these findings, the Board finds that another opinion is necessary to address the Veteran's contentions.  In this regard, the Veteran is competent to report his symptoms, or lack thereof, but he does not possess the requisite medical expertise to be able to link his current psychiatric disorder to the in-service MST because an opinion as to causation in this case requires a professional mental health assessment given the lack of symptom continuity since service.  

Since the matter is remanded, the electronic record should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with VBMS all VA mental health records of the Veteran generated since December 2013 that are not currently of record.  

2.  Request an addendum opinion from the December 2013 VA examiner as to whether the Veteran has a diagnosis of delayed onset PTSD and/or adjustment disorder with anxiety that is at least as likely as not related to service.  

The examiner's attention is directed to the Veteran's videoconference hearing testimony including his credible reports of avoidance and self-medication with alcohol and drugs until arousal of his MST symptoms occurred in 2009 as a result of finding out that a young girl with whom he was close was sexually assaulted.  

If the December 2013 VA examiner is not available, then the Veteran should be afforded a new examination.  If a new examination is necessary, obtain a full recorded history of the Veteran's symptoms since service and provide an opinion as requested above.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completion of the requested development, the AOJ should readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If the action taken is adverse to the veteran, he and his representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence and a citation and discussion of the applicable laws and regulations.  He should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


